690 S.E.2d 530 (2010)
Julia Catherine BOSEMAN, Plaintiff
v.
Melissa Ann JARRELL, Defendant and
Melissa Ann Jarrell, Third-Party Plaintiff
v.
Julia Catherine Boseman and North Carolina Department of Health and Human Services, Third-Party Defendants.
No. 416PA08-2.
Supreme Court of North Carolina.
January 28, 2010.
John M. Martin, Winterville, for Melissa Ann Jarrell.
James W. Lea, III, Wilmington, for Julia Catherine Boseman.
Mabel Y. Bullock, Special Deputy Attorney General, for NCDHHS.
Prior report: ___ N.C.App. ___, 681 S.E.2d 374.
Upon consideration of the petition filed on the 22nd of September 2009 by Defendant and Third Party Plaintiff (Jarrell) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 28th of January 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in *531 the. manner provided by Appellate Rule 15(g)(2).
Defendant and Third Party Plaintiff (Jarrell) shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.